Title: To James Madison from Sylvanus Bourne, 23 February 1802
From: Bourne, Sylvanus
To: Madison, James


					
						Sir.
						Consular Office of USA, Amsm. Feby. 23 1802
					
					I take the occasion of transmitting the inclosed papers to mention that as the Physicians 

conceive Mrs. Bs health will not sustain the fatigues of a voyage across the Atlantick very soon I shall 

conclude to let her go into the Country for her benefit in this regard & remain in the wonted exercise 

of my Official Duties & have the honor to be With great Respect Yr Ob Servt.
					
						S: Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
